
	
		II
		Calendar No. 120
		110th CONGRESS
		2d Session
		S. 3646
		IN THE SENATE OF THE UNITED STATES
		
			September 27
			 (legislative day, September 17), 2008
			Mr. DeMint introduced
			 the following bill; which was read the first time
		
		
			November 18, 2008
			Read the second time and placed on the calendar under
			 authority of the order of the Senate of November 17 (legislative day, September
			 17), 2008
		
		A BILL
		To authorize and expedite lease sales within the outer
		  Continental Shelf, and for other purposes.
	
	
		1.Short
			 titleThis Act may be cited as
			 the Drill Now Act of
			 2008.
		2.DefinitionsIn this Act:
			(1)Opened
			 areaThe term opened area means any area of the
			 outer Continental shelf that—
				(A)before the date
			 of enactment of this Act, was closed to oil or gas leasing; and
				(B)as of the date of
			 enactment of this Act, is made available for leasing pursuant to section 3(a)
			 and the amendments made by that section.
				(2)SecretaryThe
			 term Secretary means the Secretary of the Interior.
			3.Leasing on outer
			 Continental Shelf
			(a)Opening new
			 offshore areas to oil and gas development
				(1)In
			 generalSections 104 and 105 of the Department of the Interior,
			 Environment, and Related Agencies Appropriations Act, 2008 (Public Law 110–161;
			 121 Stat. 2118) are repealed.
				(2)Eastern Gulf of
			 MexicoSection 104 of the Gulf of Mexico Energy Security Act of
			 2006 (43 U.S.C. 1331 note; Public Law 109–432) is amended to read as
			 follows:
					
						104.Designation of
				National Defense AreasThe
				United States reserves the right to designate by and through the Secretary of
				Defense, with the approval of the President, national defense areas on the
				outer Continental Shelf pursuant to section 12(d) of the Outer Continental
				Shelf Lands Act (43 U.S.C.
				1341(d)).
						.
				(b)Expedited
			 leasingThe Secretary may
			 conduct leasing, preleasing, and related activities for any opened area before
			 June 30, 2012, notwithstanding the omission of the opened area from the Outer
			 Continental Shelf leasing program developed pursuant to section 18 of the Outer
			 Continental Shelf Lands Act (43 U.S.C. 1344) for the period ending June 30,
			 2012.
			(c)No surface
			 occupancyAny lease issued by
			 the Secretary pursuant to section 8 of the Outer Continental Shelf Lands Act
			 (43 U.S.C. 1337) for any submerged land of the outer Continental Shelf in any
			 opened area lying within 25 miles of the coastline of any State shall include a
			 provision prohibiting permanent surface occupancy under that lease within that
			 25-mile area.
			(d)Disposition of
			 revenues from outer Continental Shelf areas opened under this section
				(1)In
			 generalNotwithstanding section 9 of the Outer Continental Shelf
			 Lands Act (43 U.S.C. 1338) and subject to the other provisions of this section,
			 the Secretary of the Treasury shall deposit rentals, royalties, bonus bids, and
			 other sums due and payable from any leased tract within an opened area, and
			 from all other leased tracts in any other area for which leases are entered
			 into after the date of enactment of this Act, as follows:
					(A)50 percent in the
			 general fund of the Treasury.
					(B)50 in a special
			 account in the Treasury, for allocation by the Secretary among the States in
			 accordance with paragraph (2).
					(2)Allocation
					(A)In
			 generalFor fiscal year 2009 and each fiscal year thereafter, the
			 amount made available under paragraph (1)(B) shall be allocated among States in
			 amounts (based on a formula established by the Secretary by regulation) that
			 are inversely proportional to the respective distances between—
						(i)the
			 point on the coastline of each State that is closest to the geographical center
			 of the applicable leased tract; and
						(ii)the geographical
			 center of the leased tract.
						(B)Prohibition on
			 receipt of amountsNo State shall receive any amount under this
			 paragraph from a leased tract if the geographical center of that leased tract
			 is more than 200 nautical miles from the coastline of that State.
					(3)AdministrationAmounts
			 made available under paragraph (1)(B) shall—
					(A)be made
			 available, without further appropriation, in accordance with this
			 section;
					(B)remain available
			 until expended; and
					(C)be in addition to
			 any amounts appropriated under—
						(i)the
			 Outer Continental Shelf Lands Act (43 U.S.C. 1331 et seq.);
						(ii)the Land and
			 Water Conservation Fund Act of 1965 (16 U.S.C. 460l–4 et seq.); or
						(iii)any other
			 provision of law.
						(e)Judicial
			 review
				(1)Filing of
			 complaint
					(A)DeadlineSubject
			 to subparagraph (B), any complaint seeking judicial review of any provision of
			 this section or any action of the Secretary under this section or relating to
			 areas opened under the amendments made by subsection (a) shall be filed in any
			 appropriate United States district court—
						(i)except as
			 provided in clause (ii), not later than the end of the 90-day period beginning
			 on the date of the action being challenged; or
						(ii)in
			 the case of a complaint based solely on grounds arising after that period, not
			 later than 90 days after the date on which the complainant knew or reasonably
			 should have known of the grounds for the complaint.
						(B)VenueAny
			 complaint seeking judicial review of an action of the Secretary under this
			 section or relating to areas opened under subsection (a) may be filed only in
			 the United States Court of Appeals for the District of Columbia.
					(C)Limitation on
			 scope of certain review
						(i)In
			 generalJudicial review of a decision of the Secretary to conduct
			 a lease sale for areas opened under the amendments made by subsection (a),
			 including the environmental analysis relating to such a decision, shall
			 be—
							(I)limited to
			 whether the Secretary has complied with the terms of this section and the Outer
			 Continental Shelf Lands Act (43 U.S.C. 1331 et seq.); and
							(II)based upon the
			 administrative record of that decision.
							(ii)PresumptionIn
			 any judicial review described in clause (i), the identification by the
			 Secretary of a preferred course of action to enable leasing to proceed, and the
			 analysis of the Secretary of any environmental effects of that course of
			 action, shall be presumed to be correct unless shown otherwise by clear and
			 convincing evidence to the contrary.
						(2)Limitation on
			 other reviewActions of the Secretary with respect to which
			 review could have been obtained under this section shall not be subject to
			 judicial review in any civil or criminal proceeding for enforcement.
				(f)Repeal of
			 restriction on oil shale leasingSection 433 of the Department of the
			 Interior, Environment, and Related Agencies Appropriations Act, 2008 (Public
			 Law 110–161; 121 Stat. 2152) is repealed.
			
	
		November 18, 2008
		Read the second time and placed on the
		  calendar
	
